Citation Nr: 0633408	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-10 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased evaluation for right carpal 
tunnel syndrome with history of ulnar neuritis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
right carpal tunnel syndrome with history of ulnar neuritis 
prior to January 3, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1961 and from September 1962 to March 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 10 percent evaluation for right 
carpal tunnel syndrome with history of ulnar neuritis.  

In March 2004,  the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  While stated previously, the Board notes that 
at the hearing, the veteran withdrew claims for increased 
evaluations for the service-connected right and left knees.  
Thus, those issues are no longer on appeal.

In October 2004, the Board remained the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The veteran's service-connected right carpal tunnel 
syndrome with history of ulnar neuritis has remained the same 
throughout the appeal period.  

2.  Right carpal tunnel syndrome with history of ulnar 
neuritis is manifested by no more than moderate incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation prior to January 
3, 2005, for right carpal tunnel syndrome with history of 
ulnar neuritis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.124, 4.124a, Diagnostic Code 
8515 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for right carpal tunnel syndrome with history of ulnar 
neuritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.124, 4.124a, Diagnostic Code 8515 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA advised the veteran of the essential elements of the VCAA 
in a November 2004 letter, which was issued after initial 
consideration of the claim (which timing will be addressed 
below).  VA informed the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for an increased rating, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a government agency.  The 
veteran was informed of the types of evidence needed in a 
claim for increase.  VA also informed the veteran to submit 
any evidence in his possession that pertained to the claims.  
Thus, the November 2004 letter therefore provided the notice 
of all four elements that were discussed above.

As noted above, the July 2004 VCAA letter was issued after 
the initial determination of the claim on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Initially, it must be noted that the 
veteran filed his claim for increase prior to the passage of 
the VCAA and therefore it was impossible for a letter to be 
sent to the veteran prior to initial consideration of the 
claim.  The veteran has had an opportunity to respond to the 
VCAA letter, supplement the record, and participate in the 
adjudicatory process after the notice was given.  The claim 
was subsequently readjudicated by the RO in a February 2006 
rating decision.  For these reasons, the veteran has not been 
prejudiced by the timing of a fully-compliant VCAA letter.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements has not been sent to the 
veteran; however, the veteran has not been prejudiced by 
such, as the issue before VA is one of an increased rating as 
opposed to a claim for service connection.  

VA has obtained VA medical records and has provided the 
veteran with examinations in connection with the claim for 
increase.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Rating

At the March 2004 Board hearing, the veteran testified that 
his job required him to type all day and that he would have 
to take breaks throughout the day because of problems with 
stinging and burning along his thumb and index finger.  He 
expressed concern about the VA examination he had undergone 
and worried that the examiner did not conduct the proper 
tests to determine the level of his disability.  The veteran 
stated he felt his disability was worse than what was 
contemplated by the 10 percent evaluation.

Service connection for right carpal tunnel syndrome with 
history of ulnar neuritis was granted by means of a September 
1986 rating decision and assigned a 10 percent evaluation, 
effective April 1, 1986.  

In July 2000, the veteran filed a claim for an increased 
evaluation for the service-connected disability.  In February 
2006, the RO awarded a 30 percent evaluation as of January 3, 
2005, the date of a VA examination.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's major hand is his right hand and thus only 
those evaluations that pertain to the evaluations for the 
major hand will be reported below.  His service-connected 
right carpal tunnel syndrome with history of ulnar neuritis 
is evaluated under Diagnostic Code 8515, which addresses the 
median nerve, which involves wrist, hand, and finger 
movements.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Where there is complete paralysis of the median nerve with 
the major hand inclined to the ulnar side; the index and 
middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; the 
index and middle fingers remain extended; an inability to 
flex the distal phalanx of thumb; defective opposition and 
abduction of the thumb, at right angles to palm; weakened 
wrist flexion; and pain with trophic disturbances, a 70 
percent evaluation is warranted.  Id.  

Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 30 percent evaluation; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  
Id.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the award of a 30 percent 
evaluation for right carpal tunnel syndrome with history of 
ulnar neuritis prior to January 3, 2005.  Based upon a review 
of the claims file, the undersigned finds that the disability 
has remained the same throughout the appeal period.  The 
30 percent evaluation contemplates moderate incomplete 
paralysis.  At the time of the September 2000 VA examination, 
the veteran stated he had pain in his wrist with numbing and 
tingling, which he felt was worsening.  He stated his 
disability was aggravated by typing, keyboarding and driving.  
The veteran described having difficulty holding objects at 
times.  The examiner reported the veteran had decreased range 
of motion of the wrist in all ranges, and noted the veteran 
had visual pain on range of motion.  There was swelling and 
decreased sensation in the palmar aspect of the thumb, the 
index finger, and the third and ring fingers.  X-rays of the 
left wrist revealed avulsion of the ulnar styloid.  

A May 2002 VA examination report shows similar complaints by 
the veteran.  He described constant, daily pain despite 
treatment.  He stated he would develop pain with minimal 
strenuous activity, which interfered with his work.  In fact, 
the veteran stated that he was unable to work on the computer 
as he had been able to previously because of the discomfort 
he had.  The veteran's ranges of motion at the time of this 
examination were much more limited than they had been at the 
time of the September 2000 VA examination.  The ranges of 
motion reported in this examination are similar to the ones 
reported in the January 2005 examination report.  The 
difference in the findings shown in the January 2005 
examination report was that the examiner made a specific 
finding that the veteran's service-connected right carpal 
tunnel syndrome with history of ulnar neuritis caused a 
moderate disability.  In the May 2002 examination report, the 
examiner made no such finding.

Based upon the above-described clinical findings, the Board 
has determined that the veteran's symptoms have remained the 
same throughout the appeal period, and thus he is entitled to 
a 30 percent evaluation for right carpal tunnel syndrome with 
history of ulnar neuritis prior to January 3, 2005.  However, 
in reviewing the entire evidence, it finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  There is no evidence that the 
veteran's right hand is inclined to the ulnar side or that 
the index and middle fingers are more extended than normally.  
The evidence has shown that the veteran has normal bulk and 
tone throughout his right arm with 5/5 strength in the right 
wrist.  The thumb is not in the plane of the hand (ape hand).  
Pronation is not incomplete or defective.  The veteran does 
not have absence of flexion of either index finger nor feeble 
flexion of middle finger and is able to make a fist, but does 
have some grip strength weakness, which the Board finds the 
30 percent evaluation contemplates.  Such evidence is 
indicative of no more than moderate incomplete paralysis of 
the median nerve.  

The veteran asserted that he warranted an evaluation in 
excess of 10 percent for the service-connected disability.  
The RO agreed with him and awarded him a 30 percent 
evaluation, effective January 3, 2005.  The Board has 
determined that the 30 percent evaluation should be awarded 
prior to January 3, 2005.  While the evidence and testimony 
supported an increased rating, they do not support an 
evaluation in excess of 30 percent for the reasons stated 
above.  To this extent, the preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2006).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

A 30 percent evaluation for right carpal tunnel syndrome with 
history of ulnar neuritis is granted prior to January 3, 
2005, subject to the controlling regulations applicable to 
the payment of monetary benefits. 

An evaluation in excess of 30 percent for right carpal tunnel 
syndrome with history of ulnar neuritis is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


